CALOGERO, C.J.
concurs. I concur in the denial of this writ, but write separately about the Court of Appeal’s opinion at 532 So.2d 863 (La.App. 4th Cir.1988). On the first page of the opinion, the court states, “We affirm the defendant’s conviction, vacate his multiple offender sentence, and remand for resentencing in accord with this decision.” The inclusion of that language appears inadvertent; the opinion makes no other mention of relator’s sentence except in its conclusion, in which it affirms both relator’s conviction and sentence.
LEMMON, J., not on panel.